Case 2:20-cv-03797-FMO-JC Document 11-1 Filed 04/29/20 Page 1 of 5 Page ID #:226




   1 BROWNE GEORGE ROSS LLP
     Thomas P. O’Brien (State Bar No. 166369)
   2
       tobrien@bgrfirm.com
   3 Jennie Wang VonCannon (State Bar No. 233392)
       jvoncannon@bgrfirm.com
   4
     David J. Carroll (State Bar No. 291665)
   5   dcarroll@bgrfirm.com
     Nathan F. Brown (State Bar No. 317300)
   6
       nbrown@bgrfirm.com
   7 801 S. Figueroa Street, Suite 2000
     Los Angeles, California 90017
   8
     Telephone: (213) 725-9800
   9 Facsimile: (213) 725-9808
  10
     Attorneys for Plaintiff
  11 Francis J. Racioppi, Jr.
  12
                                      UNITED STATES DISTRICT COURT
  13
                                  CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16 FRANCIS J. RACIOPPI, JR.,                          Case No. 2:20-cv-03797-FMO (JCx)
  17                     Plaintiff,                     DECLARATION OF DAVID J.
  18                                                    CARROLL
                   vs.
  19
  20 DMITRY BORISOVICH BOSOV et
     al.,
  21
  22                     Defendants.                    Trial Date: None Set
  23
  24
  25
  26
  27
  28
       1535153.2                                                          Case No. 2:20-cv-03797-FMO (JCx)
                                        DECLARATION OF DAVID J. CARROLL
Case 2:20-cv-03797-FMO-JC Document 11-1 Filed 04/29/20 Page 2 of 5 Page ID #:227




   1                           DECLARATION OF DAVID J. CARROLL
   2               I, David J. Carroll, declare as follows:
   3               1.    I am an attorney licensed to practice in the State of California, and I am
   4 admitted to practice in this Court. I am an associate with the law firm Browne
   5 George Ross LLP, and I am counsel of record for Plaintiff Francis J. Racioppi, Jr. I
   6 make this declaration in support of Plaintiff’s ex parte application for a right to
   7 attach order and writ of attachment or, in the alternative, a temporary protective
   8 order.
   9               2.    Attached hereto as Exhibit 2 is a true and correct copy of the June
  10 2019 Statement of Information for Defendant Genius Fund I, Inc. that is available
  11 on the California Secretary of State’s website.
  12               3.    Attached hereto as Exhibit 3 is a true and correct copy of the April
  13 2020 Statement of Information for Defendant Genius Fund I, Inc. that is available
  14 on the California Secretary of State’s website.
  15               4.    Attached hereto as Exhibit 4 is a true and correct copy of the
  16 September 2019 Statement of Information for Defendant Heli Biotech LLC that is
  17 available on the California Secretary of State’s website.
  18               5.    Attached hereto as Exhibit 5 is a true and correct copy of the February
  19 2020 Statement of Information for Defendant Eagle Rock Herbal Collective LLC
  20 that is available on the California Secretary of State’s website.
  21               6.    Attached hereto as Exhibit 6 is a true and correct copy of the April
  22 2019 Statement of Information for Defendant Genius Products LLC that is available
  23 on the California Secretary of State’s website.
  24               7.    Attached hereto as Exhibit 7 is a true and correct copy of the June
  25 2019 Statement of Information for Defendant Full Circle Labs LLC that is available
  26 on the California Secretary of State’s website.
  27               8.    Attached hereto as Exhibit 8 is a true and correct copy of the April
  28 2020 Statement of Information for Defendant Full Circle Labs LLC that is available
       1535153.2                                                         Case No. 2:20-cv-03797-FMO (JCx)
                                                       -1-
                                       DECLARATION OF DAVID J. CARROLL
Case 2:20-cv-03797-FMO-JC Document 11-1 Filed 04/29/20 Page 3 of 5 Page ID #:228




   1 on the California Secretary of State’s website.
   2               9.    Attached hereto as Exhibit 9 is a true and correct copy of the April
   3 2019 Statement of Information for Defendant Nature’s Holiday LLC that is
   4 available on the California Secretary of State’s website.
   5               10.   Attached hereto as Exhibit 10 is a true and correct copy of the
   6 December 2019 Statement of Information for Defendant Variant Hemp Solutions
   7 LLC that is available on the California Secretary of State’s website.
   8               11.   Attached hereto as Exhibit 11 is a true and correct copy of the May
   9 2019 Statement of Information for Defendant Genius Delivery LLC that is available
  10 on the California Secretary of State’s website.
  11               12.   Attached hereto as Exhibit 12 is a true and correct copy of the April
  12 2020 Statement of Information for Defendant Genius Delivery LLC that is available
  13 on the California Secretary of State’s website.
  14               13.   Attached hereto as Exhibit 13 is a true and correct copy of the April
  15 2019 Statement of Information for Defendant Planck Properties LLC that is
  16 available on the California Secretary of State’s website.
  17               14.   Attached hereto as Exhibit 14 is a true and correct copy of the April
  18 2019 Statement of Information for Defendant Aristotle Equipment LLC that is
  19 available on the California Secretary of State’s website.
  20               15.   Attached hereto as Exhibit 15 is a true and correct copy of the April
  21 2020 Statement of Information for Defendant Aristotle Equipment LLC that is
  22 available on the California Secretary of State’s website.
  23               16.   Attached hereto as Exhibit 16 is a true and correct copy of the April
  24 2019 Statement of Information for Defendant Genius Sales LLC that is available on
  25 the California Secretary of State’s website.
  26               17.   Attached hereto as Exhibit 17 is a true and correct copy of the March
  27 2019 Statement of Information for Defendant Genius Products T, Inc. that is
  28 available on the California Secretary of State’s website.
       1535153.2                                                        Case No. 2:20-cv-03797-FMO (JCx)
                                                     -2-
                                      DECLARATION OF DAVID J. CARROLL
Case 2:20-cv-03797-FMO-JC Document 11-1 Filed 04/29/20 Page 4 of 5 Page ID #:229




   1               18.   Attached hereto as Exhibit 18 is a true and correct copy of the March
   2 2019 Statement of Information for Defendant Genius Products NT, Inc. that is
   3 available on the California Secretary of State’s website.
   4               19.   Attached hereto as Exhibit 26 is a true and correct copy of the
   5 November 2017 Articles of Incorporation for Defendant ESSMW – Earth Solar
   6 System Milky Way LLC that is available on the Wyoming Secretary of State’s
   7 website.
   8               20.   On April 2, 2020, my office sent a letter to Defendant Gary I. Shinder
   9 and the Genius Fund Group’s then-Chief Legal Officer Michelle Lynd demanding
  10 payment of the remaining sums due on Plaintiff’s employment contract within 14
  11 days. My office did not receive a response indicating whether or not the Genius
  12 Fund Group would pay the sums demanded. On April 17, 2020, my office sent a
  13 further letter to Defendant Shinder, Ms. Lynd, and Defendant Bosov. This second
  14 letter included a copy of a draft of the complaint and made clear that the complaint
  15 would be filed by April 24, 2020, if the matter was not resolved to Plaintiff’s
  16 satisfaction. To date, we have not received any response to this letter.
  17               21.   Attached hereto as Exhibit 29 is a true and correct copy of the most
  18 recent grant deed for a residential property located in Beverly Hills, CA 90210,
  19 which is the same property referenced in paragraph 44 of Plaintiff’s declaration.1
  20               22.   Attached hereto as Exhibit 30 is a true and correct copy of the
  21 information provided by the Delaware Secretary of State for the entity LWBH LLC,
  22 which states that the entity was created in October 2019.
  23               23.   Attached hereto as Exhibit 31 is a true and correct copy of the most
  24 recent grant deed for the property located at 0 Bolsa Road, Hollister, CA 95023.
  25               24.   Attached hereto as Exhibit 32 is a true and correct copy of the most
  26
  27               1
             Because this is a residential property, reference to the property’s street
  28 address is omitted. See C.D. Cal. L.R. 5.2-1.
       1535153.2                                                        Case No. 2:20-cv-03797-FMO (JCx)
                                                     -3-
                                      DECLARATION OF DAVID J. CARROLL
Case 2:20-cv-03797-FMO-JC Document 11-1 Filed 04/29/20 Page 5 of 5 Page ID #:230




   1 recent grant deed for the property located at 9924/9928 Rancho Road, Adelanto, CA
   2 92301.
   3               25.   Attached hereto as Exhibit 33 is a true and correct copy of the most
   4 recent grant deed for the property located at 7569 Melrose Ave, Los Angeles, CA
   5 90046.
   6
   7               I declare under penalty of perjury that the foregoing is true and correct.
   8 Executed on April 28, 2020, at Los Angeles, California.
   9
  10                                                          /s/ David J. Carroll
                                                                David J. Carroll
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1535153.2                                                         Case No. 2:20-cv-03797-FMO (JCx)
                                                       -4-
                                       DECLARATION OF DAVID J. CARROLL
